Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 1 of 31 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 SELWYN KARP, Individually and On                   Civ. A. No.
 Behalf of All Others Similarly Situated,

                                  Plaintiff,        CLASS ACTION COMPLAINT
                       v.                           COMPLAINT FOR VIOLATIONS
                                                    OF THE FEDERAL SECURITIES
 VOYAGER THERAPEUTICS, INC.,                        LAWS
 STEVEN M. PAUL, G. ANDRE
 TURENNE, JANE HENDERSON,                           JURY TRIAL DEMANDED
 ALLISON DORVAL, DINAH SAH, and
 OMAR KHWAJA,

                                  Defendants.




                                                1
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 2 of 31 PageID #: 2




       Plaintiff Selwyn Karp (“Plaintiff”), individually and on behalf of all other persons similarly

situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants, alleges

the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and

information and belief as to all other matters, based upon, inter alia, the investigation conducted

by and through Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by Defendants, United

States (“U.S.”) Securities and Exchange Commission (“SEC”) filings, wire and press releases

published by and regarding Voyager Therapeutics, Inc. (“Voyager” or the “Company”), analysts’

reports and advisories about the Company, and information readily obtainable on the Internet.

Plaintiff believes that substantial evidentiary support will exist for the allegations set forth herein

after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all persons

other than Defendants who purchased or otherwise acquired Voyager securities between June 1,

2017 and November 9, 2020, both dates inclusive (the “Class Period”), seeking to recover damages

caused by Defendants’ violations of the federal securities laws and to pursue remedies under

Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule

10b-5 promulgated thereunder, against the Company and certain of its top officials.

       2.      Voyager, a clinical-stage gene therapy company, focuses on the development of

treatments for patients suffering from severe neurological diseases. Included in the Company’s

preclinical programs is VY-HTT01 for Huntington’s Disease. Voyager represent that VY-HTT01

is intended to work by knocking down HTT expression in neurons and astrocytes in the striatum

and cortex (discrete regions in the brain that can be targeted with adeno-associated virus (“AAV”)



                                                  2
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 3 of 31 PageID #: 3




gene therapy delivered directly into the brain), thereby reducing the level of toxicity associated

with mutated protein in these brain regions, and slowing the progression of cognitive and motor

symptoms.

         3.    On June 1, 2017, Voyager issued a press release announcing that it had selected

VY-HTT01 as a lead clinical candidate for the treatment of Huntington’s disease. The press

release also indicated that, “[p]reclinical pharmacology and toxicology studies [were] underway

with VY-HTT01 to support filing of an investigational new drug (IND) application in 2018.”

         4.    In September 2020, Voyager submitted an investigational new drug (“IND”)

application for VY-HTT01 for the treatment of Huntington’s disease to the U.S. Food and Drug

Administration (“FDA”).

         5.    Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) the

Company’s VY-HTT01 IND submission to the FDA lacked key information regarding certain

chemistry, manufacturing and controls (“CMC”) matters, including, inter alia, drug-device

compatibility and drug substance and product characterization; (ii) the Company’s IND

submission for VY-HTT01 was therefore deficient; (iii) the Company had thus materially

overstated the likelihood of FDA approval for VY-HTT01 based on the IND submission; and (iv)

as a result, the Company’s public statements were materially false and misleading at all relevant

times.

         6.    On October 12, 2020, Voyager issued a press release disclosing that it “has received

feedback from the U.S. Food and Drug Administration (FDA) on the Investigational New Drug

(IND) submission for VY-HTT01 for the treatment of Huntington’s disease.” Specifically,



                                                3
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 4 of 31 PageID #: 4




Voyager advised investors that it “has been notified that the IND was placed on clinical hold

pending the resolution of certain chemistry, manufacturing and controls (CMC) matters.”

       7.     Then, on November 9, 2020, Voyager issued a press release announcing the

Company’s third quarter 2020 financial results and corporate updates. In the press release, the

Company disclosed that, with respect to its IND application for VY-HTT01, “Voyager recently

received written feedback from the FDA requesting additional information on specific CMC

topics, including drug-device compatibility and drug substance and product characterization.”

       8.     On this news, Voyager’s stock price fell $2.60 per share, or 23.21%, to close at

$8.60 per share on November 10, 2020.

       9.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

       10.    The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       11.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       12.    Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Pursuant to Voyager’s most recent quarterly report

on Form 10-Q, as of November 4, 2020, there were 37,465,777 shares of the Company’s common

stock outstanding.   Voyager’s common stock trades on the Nasdaq Global Select Market

(“NASDAQ”). Accordingly, there are presumably hundreds, if not thousands, of investors in



                                               4
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 5 of 31 PageID #: 5




Voyager’s common stock located within the U.S., some of whom undoubtedly reside in this

Judicial District.

        13.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications, and the facilities of the national securities

markets.

                                             PARTIES

        14.     Plaintiff, as set forth in the attached Certification, acquired Voyager securities at

artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

        15.     Defendant Voyager, a clinical-stage gene therapy company, focuses on the

development of treatments for patients suffering from severe neurological diseases. The Company

was founded in 2013 and is headquartered in Cambridge, Massachusetts. Voyager’s securities

trade on the NASDAQ under the ticker symbol “VYGR.”

        16.     Defendant Steven M. Paul (“Paul”) served as Voyager’s Chief Executive Officer

(“CEO”) from prior to the start of the class period until July 2018.

        17.     Defendant G. Andre Turenne (“Turenne”) has served as Voyager’s CEO since July

2018.

        18.     Defendant Jane Henderson (“Henderson”) served as Voyager’s Chief Financial

Officer (“CFO”) from prior to the start of the class period until June 2018.

        19.     Defendant Allison Dorval (“Dorval”) served as Voyager’s Vice President of

Finance from June 2017 until November 2018 and as Voyager’s Principal Financial Officer from

June 2018 until November 2018, and has served as Voyager’s CFO since November 2018.



                                                  5
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 6 of 31 PageID #: 6




       20.      Defendant Dinah Sah (“Sah”) served as Voyager’s Chief Scientific Officer from

prior to the start of the Class Period until June 2019.

       21.      Defendant Omar Khwaja (“Khwaja”) has served as Voyager’s Chief Medical

Officer since June 2019.

       22.      Defendants Paul, Turenne, Henderson, Dorval, Sah, and Khwaja are sometimes

referred to herein as the “Individual Defendants.”

       23.      The Individual Defendants possessed the power and authority to control the

contents of Voyager’s SEC filings, press releases, and other market communications.            The

Individual Defendants were provided with copies of Voyager’s SEC filings and press releases

alleged herein to be misleading prior to or shortly after their issuance and had the ability and

opportunity to prevent their issuance or to cause them to be corrected. Because of their positions

with Voyager, and their access to material information available to them but not to the public, the

Individual Defendants knew that the adverse facts specified herein had not been disclosed to and

were being concealed from the public, and that the positive representations being made were then

materially false and misleading. The Individual Defendants are liable for the false statements and

omissions pleaded herein.

       24.      Voyager and the Individual Defendants are collectively referred to herein as

“Defendants.”

                                SUBSTANTIVE ALLEGATIONS

                                            Background

       25.      Voyager, a clinical-stage gene therapy company, focuses on the development of

treatments for patients suffering from severe neurological diseases. Included in the Company’s

preclinical programs is VY-HTT01 for Huntington’s Disease. VY-HTT01 works by knocking



                                                  6
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 7 of 31 PageID #: 7




down HTT expression in neurons and astrocytes in the striatum and cortex (discrete regions in the

brain that can be targeted with AAV gene therapy delivered directly into the brain), thereby

reducing the level of toxicity associated with mutated protein in these brain regions, and slowing

the progression of cognitive and motor symptoms.

        26.     On June 1, 2017, Voyager issued a press release announcing that it had selected

VY-HTT01 as a lead clinical candidate for the treatment of Huntington’s disease. The press

release also indicated that, “[p]reclinical pharmacology and toxicology studies [were] underway

with VY-HTT01 to support filing of an investigational new drug (IND) application in 2018.”

        27.     In September 2020, Voyager submitted an IND application for VY-HTT01 for the

treatment of Huntington’s disease to the FDA.

         Materially False and Misleading Statements Issued During the Class Period

        28.     The Class Period begins on June 1, 2017, when Voyager issued a press entitled,

“Voyager Therapeutics Selects Lead Clinical Candidate For Huntington’s Disease.” The press

release stated, in relevant part:

        [Voyager], a clinical-stage gene therapy company developing life-changing
        treatments for severe neurological diseases, today announced the selection of VY-
        HTT01, a clinical candidate for the treatment of Huntington’s disease.

                                             ***

        Preclinical pharmacology and toxicology studies are now underway with VY-
        HTT01 to support filing of an investigational new drug (IND) application in 2018.

        "We systematically and thoroughly optimized the AAV capsid and transgene before
        selecting VY-HTT01 as the lead clinical candidate for Huntington’s disease with
        scientists at Sanofi Genzyme, as part of our research alliance," said Dinah Sah,
        Ph.D., chief scientific officer at Voyager. "In preclinical models, a single
        administration of VY-HTT01 was well-tolerated and resulted in robust and
        widespread knockdown of HTT messenger RNA in disease-relevant regions of the
        non-human primate central nervous system. The extent of HTT mRNA suppression
        (greater than 50%) and high precision and efficiency of primary microRNA
        processing in these preclinical studies supported the selection of VY-HTT01 as our

                                                7
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 8 of 31 PageID #: 8




       lead clinical candidate. Pre-IND safety studies are now underway in order to
       advance VY-HTT01 to Phase 1 clinical trials. In addition, as part of our candidate
       selection process, we carried out extensive optimization of the vector genome
       resulting in a configuration that provided excellent yield and genome integrity for
       manufacturing scale-up of VY-HTT01 using Voyager’s baculovirus AAV
       manufacturing process in insect-derived cells."

       29.     On November 2, 2017, Voyager issued a press release announcing the Company’s

Q3 2017 financial results, and listed as one of Voyager’s preclinical program highlights, in relevant

part, “[p]reclinical pharmacology and toxicology studies are underway with VY-HTT01 to support

the expected filing of an IND.”

       30.     That same day, Voyager hosted an earnings call with investors and analysts to

discuss the Company’s Q3 2017 results (the “Q3 2017 Earnings Call”). During the scripted portion

of the Q3 2017 Earnings Call, Defendant Paul stated, in relevant part:

       It’s helpful to remind ourselves that simply advancing programs into the clinic is
       not the goal. Advancing potentially best-in-class programs that have a high
       probability of success once in the clinic is the goal. And in our case, this starts with
       choosing and optimizing the AAV capsid, creating the right transgene, and most
       importantly optimizing delivery to the CNS.

       At Voyager, we have taken a very systematic and rigorous approach to optimizing
       delivery as exemplified by our Parkinson’s disease program. Our encouraging
       clinical results in Parkinson’s disease are the direct result of optimizing gene
       delivery. We’ve, therefore, set a high bar as to how we select and identify our lead
       clinical candidates and then advance them towards the clinic.

       In this regard, our ongoing efforts to optimize the capsid, transgene and delivery
       approaches applies to each of our preclinical programs: ALS, SOD1, Huntington’s
       disease and Friedreich’s ataxia. Now given recent and very exciting data and results
       with our novel AAV capsids and delivery strategies that have further enhanced gene
       delivery and CNS transduction in our preclinical studies, we plan to incorporate
       these new capsids and delivery approaches into our development plans going
       forward, particularly for the ALS SOD1 program.

       As a result, while we’re planning to file an IND ALS SOD1 by the end of this year
       or early next year, we now plan to delay the ALS IND and anticipate filing two
       INDs from the ALS Huntington’s disease and Friedreich’s ataxia programs in 2019.
       These new time lines in part are driven by the exciting recent data we’ve generated



                                                  8
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 9 of 31 PageID #: 9




       with our novel AAV capsids, some of which were presented last month at the
       ESGCT meeting in Berlin.

       31.       On March 14, 2018, Voyager filed an Annual Report on Form 10-K with the SEC,

reporting the Company’s financial and operating results for the year ended December 31, 2017

(the “2017 10-K”). In providing an overview of the Company’s pipeline, the 2017 10-K stated, in

relevant part:

       Our Treatment Approach

               We believe that AAV gene therapy is an attractive approach to treating
       Huntington’s disease. Since HTT mutations that cause Huntington’s disease are
       toxic gain-of-function mutations, we believe that we can employ an AAV gene
       therapy approach designed to knock down expression of the HTT gene. In addition,
       the targeted cells for treatment primarily reside in discrete regions of the brain - the
       striatum and the cortex - that can be targeted with AAV gene therapy delivered
       directly into the brain. The mechanism of action of VY-HTT01 is knockdown of
       HTT expression in neurons in the striatum and cortex, thereby reducing the level of
       toxicity associated with mutated protein in these brain regions, and slowing the
       progression of cognitive and motor symptoms. We believe that we can use the same
       surgical approach for this program that has been used for VY-AADC delivery to
       the brain, allowing us to leverage prior clinical experience.

                                              ***

       Our Program Status

                                              ***

               Direct delivery of VY-HTT01 to the brain with a one-time administration
       could potentially slow or halt the progression of this uniformly fatal disease.
       Preclinical pharmacology and toxicology studies are now underway with VY-
       HTT01 to support filing of an IND application in 2019.

       32.       Appended to the 2017 10-K as an exhibit was a signed certification pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”) by Defendants Paul and Henderson, attesting that, “the

information contained in [the 2017 10-K] fairly presents, in all material respects, the financial

condition and results of operations of the Company.”




                                                  9
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 10 of 31 PageID #: 10




        33.       Corresponding with the 2017 10-K, Voyager issued a press release announcing the

 Company’s Q4 2017 results and listing as one of Voyager’s corporate goals, “[a]dvance multiple

 preclinical programs towards clinical trials through further vector optimization and exploration of

 additional routes of administration, to support filing two IND applications from the ALS SOD1,

 Huntington’s disease, and Friedreich’s ataxia programs during 2019.”

        34.       That same day, Voyager hosted an earnings call with investors and analysts to

 discuss the Company’s Q4 2017 results (the “Q4 2017 Earnings Call”). During the scripted portion

 of the call, Defendant Paul stated, in relevant part, “We will continue to advance multiple

 preclinical programs towards clinical trials through further vector optimization and exploration of

 additional routes of administration leading to filing two IND applications from the ALS SOD1,

 Huntington’s, or Friedreich’s ataxia programs during 2019.”

        35.       On May 10, 2018, Voyager issued a press release announcing the Company’s Q1

 2018 results and listing as one of Voyager’s preclinical program highlights, in relevant part,

 “Voyager continues to advance multiple preclinical programs towards clinical trials through

 further vector optimization and exploration of additional routes of administration, to support filing

 two IND applications from its preclinical programs targeting a monogenic form of Amyotrophic

 Lateral Sclerosis (ALS) called SOD1, Huntington’s disease, and Friedreich’s ataxia programs.”

        36.       On August 7, 2018, Voyager issued a press release announcing the Company’s Q2

 2018 results and listing as one of Voyager’s preclinical program highlights:

              •   During the second quarter, Voyager continued to advance its multiple
                  preclinical programs towards clinical trials through further vector
                  optimization and exploration of optimal routes of administration. [. . .]
                  Additional new data at this year’s ASGCT meeting included tolerability
                  data in non-human primates for VY-HTT01 for Huntington’s disease, along
                  with previous data with VY-HTT01 that demonstrated a 54% suppression
                  of huntingtin (HTT) mRNA in the non-human primate putamen after a
                  single administration. Efforts to further optimize delivery for ALS and

                                                  10
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 11 of 31 PageID #: 11




                 Huntington’s disease programs are underway, and Voyager plans to provide
                 results from these efforts at scientific conferences during the fourth quarter
                 of this year.

         37.     On November 7, 2018, Voyager filed a Quarterly Report on Form 10-Q with the

 SEC, reporting the Company’s financial and operating results for the quarter ended September 30,

 2018 (the “Q3 2018 10-Q”). In providing an overview of the Company, the Q3 2018 10-Q stated,

 in relevant part, “[i]n 2017, we selected VY-HTT01 as our clinical candidate for the treatment of

 Huntington’s disease. Recent preclinical delivery studies have further optimized the dosing

 paradigm to support filing of a potential IND application. [. . .] Further preclinical studies are

 underway with VY-HTT01 to support filing of an IND application in 2019.”

         38.     Appended as an exhibit to the Q3 2018 10-Q was substantively the same SOX

 certification as referenced in ¶ 32, signed by Defendants Turenne and Dorval.

         39.     On February 26, 2019, Voyager filed an Annual Report on Form 10-K with the

 SEC, reporting the Company’s financial and operating results for the year ended December 31,

 2018 (the “2018 10-K”). In providing an overview of Voyager’s business, the 2018 10-K stated,

 in relevant part:

                 In 2017, we selected VY-HTT01 as our clinical candidate for the treatment
         of Huntington’s disease. Recent preclinical delivery studies have further optimized
         the dosing paradigm to support filing of a potential IND application. [. . .] Further
         preclinical studies are underway with VY-HTT01 which, if successful, will support
         a potential filing of an IND application in 2019.

         40.     Further, in providing an overview of the Company’s pipeline, the 2018 10-K stated,

 in relevant part:

         Our Treatment Approach

                We believe that AAV gene therapy is an attractive approach to treating
         Huntington’s disease. Since HTT mutations that cause Huntington’s disease are
         toxic gain-of-function mutations, we believe that we can employ an AAV gene
         therapy approach designed to knock down expression of the HTT gene. In addition,

                                                  11
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 12 of 31 PageID #: 12




        the targeted cells for treatment primarily reside in discrete regions of the brain - the
        striatum and the cortex - that can be targeted with AAV gene therapy delivered
        directly into the brain. The mechanism of action of VY-HTT01 is knockdown of
        HTT expression in neurons in the striatum and cortex, thereby reducing the level of
        toxicity associated with mutated protein in these brain regions, and slowing the
        progression of cognitive and motor symptoms. We believe that we can use the same
        surgical approach for this program that has been used for VY-AADC delivery to
        the brain, allowing us to leverage prior clinical experience.

                                               ***

        Our Program Status

                                               ***

        Recent preclinical delivery studies have further optimized the dosing paradigm. [. .
        .] Further preclinical studies are underway with VY-HTT01 which, if successful,
        will support a potential filing of an IND application in 2019.

        41.     Appended as an exhibit to the 2018 10-K was substantively the same SOX

 certification as referenced in ¶ 32, signed by Defendants Turenne and Dorval.

        42.     Corresponding with the 2018 10-K, Voyager issued a press release announcing the

 Company’s full year 2018 financial Results and listing as one of the Company’s corporate goals,

 “[a]dvance VY-HTT01 for Huntington’s disease and VY-SOD102 for ALS-SOD1 towards

 clinical trials. Preclinical pharmacology and toxicology studies are underway to support potential

 filings of IND applications for both programs later this year.”

        43.     That same day, Voyager hosted an earnings call with investors and analysts to

 discuss the Company’s Q4 2018 results (the “Q4 2018 Earnings Call”). During the scripted portion

 of the Q4 2018 Earnings Call, Defendant Turenne stated, in relevant part:

        [a]nd for our Huntington’s program, administration of VY-HTT01 in the putamen
        and thalamus of large animals resulted in significant reduction of HTT gene
        expression in deeper tissues and other layers of the brain. Preclinical toxicology
        studies are under way with a potential to file INDs for both of these programs later
        this year.




                                                  12
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 13 of 31 PageID #: 13




         44.    On May 7, 2019, Voyager filed a Quarterly Report on Form 10-Q with the SEC,

 reporting the Company’s financial and operating results for the quarter ended March 31, 2019 (the

 “Q1 2019 10-Q”). In providing an overview of the Company, the Q1 2019 10-Q stated, in relevant

 part:

                 In 2017, we selected VY-HTT01 as our clinical candidate for the treatment
         of Huntington’s disease. Recent preclinical delivery studies have further optimized
         the dosing paradigm to support filing of a potential IND application. [. . .] Further
         preclinical studies are underway with VY-HTT01 which, if successful, are expected
         to support a potential filing of an IND application in 2019.

         45.    Appended as an exhibit to the Q1 2019 10-Q was substantively the same SOX

 certification as referenced in ¶ 32, signed by Defendants Turenne and Dorval.

         46.    On August 9, 2019, Voyager filed a Quarterly Report on Form 10-Q with the SEC,

 reporting the Company’s financial and operating results for the quarter ended June 30, 2019 (the

 “Q2 2019 10-Q”). In providing an overview of the Company, the Q2 2019 10-Q stated, in relevant

 part:

                 In 2017, we selected VY-HTT01 as our clinical candidate for the treatment
         of Huntington’s disease. Recent preclinical delivery studies have further optimized
         the dosing paradigm to support filing of a potential IND application. [. . .] Further
         preclinical studies are underway with VY-HTT01 which, if successful, are expected
         to support a potential filing of an IND application in 2019.

         47.    Appended as an exhibit to the Q2 2019 10-Q was substantively the same SOX

 certification as referenced in ¶ 32, signed by Defendants Turenne and Dorval.

         48.    That same day, Voyager hosted an earnings call with investors and analysts to

 discuss the Company’s Q2 2019 results (the “Q2 2019 Earnings Call”). During the scripted portion

 of the Q2 2019 Earnings Call, Defendant Khwaja stated, in relevant part, “[w]e’ll be focused on

 vetting the Huntington’s disease program for a potential IND filing and entering into patients,

 while also prioritizing the identification and validation of new discovery targets and investing more



                                                  13
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 14 of 31 PageID #: 14




 in our novel capsid world.” Further, when asked a question regarding the “blocking and tackling

 need[ed] to be done on the Huntington’s IND,” Defendant Khwaja responded, in relevant part,

 “[s]o currently, I should say that we are focused on really vetting for potential IND filing if things

 line up toward the end of the year.”

         49.       On November 6, 2019, Voyager filed a Quarterly Report on Form 10-Q with the

 SEC, reporting the Company’s financial and operating results for the quarter ended September 30,

 2019 (the “Q3 2019 10-Q”). In providing an overview of the Company, the Q3 2019 10-Q stated,

 in relevant part:

                 In 2017, we selected VY-HTT01 as our clinical candidate for the treatment
         of Huntington’s disease. Recent preclinical delivery studies have further optimized
         the dosing paradigm to support filing of a potential IND application.

                                                  ***

                 We now anticipate, if current preclinical studies are successful, filing an
         investigational new drug (IND) application for VY-HTT01 for Huntington’s
         disease during the first half of 2020. This will allow the IND application to include
         one-year data from preclinical studies instead of the previously planned six-month
         data. Leveraging our related clinical experience in Parkinson’s disease, we still
         expect to screen and enroll the first patient in the planned clinical trial during 2020.

         50.       Appended as an exhibit to the Q3 2019 10-Q was substantively the same SOX

 certification as referenced in ¶ 32, signed by Defendants Turenne and Dorval.

         51.       Corresponding with the Q3 2019 10-Q, Voyager issued a press release announcing

 the Company’s Q3 2019 financial results, and listing as one of Voyager’s corporate highlights:

               •   Voyager now anticipates, if current preclinical studies are successful, filing
                   an investigational new drug (IND) application for VY-HTT01 for
                   Huntington’s disease during the first half of 2020. This will allow the IND
                   application to include one-year data from preclinical studies instead of the
                   previously planned six-month data. Leveraging its related clinical
                   experience in Parkinson’s disease, Voyager still expects to screen and enroll
                   the first patient in the planned clinical trial during 2020.




                                                    14
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 15 of 31 PageID #: 15




        52.       That same day, Voyager hosted an earnings call with investors and analysts to

 discuss the Company’s Q3 2019 results (the “Q3 2019 Earnings Call”). During the scripted portion

 of the Q3 2019 Earnings Call, Defendant Turenne stated, in relevant part, “2020 is also expected

 to be an important year for Huntington’s program as we anticipate filing an IND application and

 beginning screening and enrollment into the clinical trial.” Also during the scripted portion of the

 Q3 2019 Earnings Call, Defendant Khwaja stated, in relevant part:

        We now expect filing an IND for VY-HTT01 for Huntington’s disease during the
        first half of 2020. As the kinetics of Huntington knock-down appeared to be
        different in non-human primates than in rodents. We plan on submitting an IND
        application with final one-year data from our pre-clinical studies instead of the
        previously planned interim six months data. Our goal is to minimize the amount of
        time between IND acceptance and first patient dosed. We will be leveraging our
        related clinical experience in Parkinson’s disease to achieve this. Activities toward
        site selection engagement have already begun and will continue to take place in the
        fourth quarter and the beginning of 2020.

        53.       On March 3, 2020, Voyager filed an Annual Report on Form 10-K with the SEC,

 reporting the Company’s financial and operating results for the year ended December 31, 2019

 (the “2019 10-K”). In providing an overview of the Company’s pipeline, the 2019 10-K stated, in

 relevant part:

        Our Treatment Approach

                We believe that AAV gene therapy is an attractive approach to treating
        Huntington’s disease. Since HTT gene mutations that cause Huntington’s disease
        are toxic gain-of-function mutations, we believe that we can employ an AAV gene
        therapy approach designed to knock down expression of the HTT gene. In addition,
        the targeted cells for treatment primarily reside in discrete regions of the brain - the
        striatum and the cortex - that can be targeted with AAV gene therapy delivered
        directly into the brain. The mechanism of action of VY-HTT01 is knockdown of
        HTT gene expression in neurons in the striatum and cortex, thereby reducing the
        level of toxicity associated with mutated protein in these brain regions, and slowing
        the progression of cognitive and motor symptoms. We believe that we can use the
        same surgical approach for this program that has been used for VY-AADC (NBIb-
        1817) delivery to the brain, allowing us to leverage prior clinical experience.

                                               ***

                                                  15
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 16 of 31 PageID #: 16




        VY-HTT01 Program Status

                                                ***

                VY-HTT01 is currently in preclinical IND-enabling studies. We are
        currently engaged in the ongoing conduct and review of preclinical studies for our
        Huntington’s disease program, VY-HTT01, and expect to provide an update on the
        program in the second quarter of 2020, including plans to file an investigational
        new drug, or IND, application. We also plan to initiate a prospective observational
        study of patients with late prodromal and early manifest Huntington’s disease in
        mid-2020. The longitudinal study will evaluate the clinical and biological evolution
        of peri-manifest Huntington’s disease patients, including clinical, neuroimaging,
        molecular, and digital biomarker outcomes. Patients participating in the
        observational study may also be eligible for later enrollment in the VY-HTT01
        Phase 1 clinical trial.

        54.       Appended as an exhibit to the 2019 10-K was substantively the same SOX

 certification as referenced in ¶ 32, signed by Defendants Turenne and Dorval.

        55.       Corresponding with the 2019 10-K, Voyager issued a press release announcing the

 Company’s full year 2019 financial results and stating, in relevant part:

        “In 2019, we took important steps toward our vision of establishing Voyager as the
        leader in neurological gene therapy, including forming our strategic collaboration
        with Neurocrine Biosciences, expanding our partnership with AbbVie, and further
        progressing our wholly-owned and partnered programs,” said Andre Turenne,
        President and CEO of Voyager. “Turning to 2020, we are excited to continue this
        momentum across all programs. These initiatives include presenting longer-term
        data from the Parkinson’s disease program, advancing our Huntington’s disease
        program, and further leveraging our novel capsid research and expertise in vector
        engineering and delivery toward additional pipeline programs.”

                                                ***

        VY-HTT01 for Huntington’s Disease

              •   Voyager is currently engaged in the ongoing conduct and review of
                  preclinical studies for its Huntington’s disease program, VY-HTT01, and
                  expects to provide an update on the program in the second quarter of 2020,
                  including plans to file an IND application.

              •   Voyager also plans to initiate a prospective observational study of patients
                  with late prodromal and early manifest Huntington’s disease in mid-2020.

                                                  16
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 17 of 31 PageID #: 17




                The longitudinal study will evaluate the clinical and biological evolution of
                peri-manifest Huntington’s disease patients, including clinical,
                neuroimaging, molecular, and digital biomarker outcomes. Patients
                participating in the observational study may also be eligible for later
                enrollment in the VY-HTT01 Phase 1 clinical trial.

         56.    That same day, Voyager hosted an earnings call with investors and analysts to

 discuss the Company’s Q4 2019 results (the “Q4 2019 Earnings Call”). When asked “what

 remain[ed] outstanding ahead of the Huntington’s IND,” Defendant Khwaja responded, in relevant

 part:

         [F]or the IND filing, we have a lot of bioanalytics which are still coming in from
         our GLP studies which are IND-enabling. And as we guided on our last call, we are
         running the study out to 53 weeks. So that’s an increased number of samples. And
         then we’re looking at a number of bioanalytics from including the vector genomes,
         but also the microRNA itself mRNA and protein in multiple tissues and also brain
         regions. So at the moment, we’re really going through that data and reviewing it
         and analyzing it. So that’s the sort of piece that lies between this time point and the
         IND. The observational study is not gated on the timing of the IND. And so that is
         in active study set up now and we anticipate that being active by midyear with first
         patients coming into that.

 Further, when asked a question regarding the “preclinical data sets that [Voyager was] still

 generating for [the] Huntington’s disease IND filing,” Defendant Khwaja responded, in relevant

 part:

         So, we’re really at the moment in the phase of completing analyzing bio-analytics
         from the large number of samples that have been taken during the GLP studies up
         to 53 weeks. So, it’s a significant number of animals and a significant number of
         tissues that we’re analyzing as well as brain regions. So, that’s really where the
         team’s activity is predominantly on the sort of -- for the IND filing.

         The second are the preparations for the Phase 1 as well as the observational study
         which are now very advanced stems and so there’s a lot of team activity on that.
         We would anticipate presenting our non-human primate long-term data from our
         GLP studies at an appropriate time, but the predominant focus right now is on the
         IND preparation and readiness for dosing a patient in Phase 1.

         57.    On May 6, 2020, Voyager filed a Quarterly Report on Form 10-Q with the SEC,

 reporting the Company’s financial and operating results for the quarter ended March 31, 2020 (the

                                                   17
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 18 of 31 PageID #: 18




 “Q1 2020 10-Q”). In providing an overview of the Company, the Q1 2020 10-Q stated, in relevant

 part:

                 We are currently engaged in the ongoing conduct and review of preclinical
         studies for our Huntington’s disease program, VY-HTT01. Pending this review, we
         are planning for the potential initiation of both a first in human Phase 1 study of
         VY-HTT01 and a prospective observational study of patients with late prodromal
         and early manifest Huntington’s disease. We anticipate providing an update on the
         program in mid-2020.

         58.       Appended as an exhibit to the Q1 2020 10-Q was substantively the same SOX

 certification as referenced in ¶ 32, signed by Defendants Turenne and Dorval.

         59.       Corresponding with the Q1 2020 10-Q, Voyager issued a press release announcing

 the Company’s Q1 2020 results and stating, in relevant part:

         VY-HTT01 for Huntington’s Disease

               •   Voyager is currently engaged in the ongoing conduct and review of
                   preclinical studies for its Huntington’s disease program, VY-HTT01.
                   Pending this review, Voyager is planning for the potential initiation of both
                   a first-in-human Phase 1 study of VY-HTT01 and a prospective
                   observational study of patients with late prodromal and early manifest
                   Huntington’s disease. Voyager anticipates providing an update on the
                   program in mid-2020.

         60.       On August 10, 2020, Voyager filed a Quarterly Report on Form 10-Q with the SEC,

 reporting the Company’s financial and operating results for the quarter ended June 30, 2020 (the

 “Q2 2020 10-Q”). In providing an overview of the Company, the Q2 2020 10-Q stated, in relevant

 part, “[w]e recently completed IND-enabling preclinical studies and are in the process of finalizing

 an IND application for VY-HTT01 for the treatment of Huntington’s disease which we expect to

 file with the FDA during the second half of 2020.” Further, the Q2 2020 10-Q stated, in relevant

 part, “[f]ollowing clearance of the IND by the FDA, we expect to begin the first-in-human clinical

 trial of VY-HTT01 in Huntington’s disease patients.”




                                                    18
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 19 of 31 PageID #: 19




        61.     Appended as an exhibit to the Q2 2020 10-Q was substantively the same SOX

 certification as referenced in ¶ 32, signed by Defendants Turenne and Dorval.

        62.     Corresponding with the Q2 2020 10-Q, Voyager issued a press release announcing

 the Company’s second quarter 2020 financial results and listing as one of Voyager’s corporate

 updates, “Voyager recently completed IND-enabling preclinical studies and is finalizing an IND

 application for VY-HTT01 in Huntington’s disease, which it expects to file with the U.S. Food

 and Drug Administration (FDA) in the second half of 2020.”

        63.     The statements referenced in ¶¶ 28-62 were materially false and misleading because

 Defendants made false and/or misleading statements, as well as failed to disclose material adverse

 facts about the Company’s business, operational and compliance policies.              Specifically,

 Defendants made false and/or misleading statements and/or failed to disclose that: (i) the

 Company’s VY-HTT01 IND submission to the FDA lacked key information regarding certain

 CMC matters, including, inter alia, drug-device compatibility and drug substance and product

 characterization; (ii) the Company’s IND submission for VY-HTT01 was therefore deficient; (iii)

 the Company had thus materially overstated the likelihood of FDA approval for VY-HTT01 based

 on the IND submission; and (iv) as a result, the Company’s public statements were materially false

 and misleading at all relevant times.

                                   The Truth Begins to Emerge

        64.     On October 12, 2020, Voyager issued a press release disclosing that it “has received

 feedback from the U.S. Food and Drug Administration (FDA) on the Investigational New Drug

 (IND) submission for VY-HTT01 for the treatment of Huntington’s disease.” Specifically,

 Voyager advised investors that it “has been notified that the IND was placed on clinical hold

 pending the resolution of certain chemistry, manufacturing and controls (CMC) matters.”



                                                 19
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 20 of 31 PageID #: 20




         65.       Despite the negative news, the stock continued to trade at artificially inflated prices

 as a result of the Company’s continuing misstatements. For example, the October 12, 2020 press

 release also stated, in relevant part, “[t]he Company expects to receive specific feedback from the

 FDA on these matters within 30 days and plans to work closely with the agency to resolve them

 and promptly begin the clinical evaluation of VY-HTT01.”

         66.       Then, on November 9, 2020, Voyager issued a press release announcing the

 Company’s third quarter 2020 financial results and corporate updates. In the press release, the

 Company disclosed that, with respect to its IND application for VY-HTT01, “the FDA ha[d]

 provided clarity regarding the additional information it is requesting pursuant to our IND filing.”

 Specifically, the press release stated, in relevant part:

               •   In September 2020, Voyager submitted an IND application for VY-HTT01
                   in Huntington’s disease, and in October, Voyager was notified that the IND
                   had been placed on clinical hold pending the resolution of certain CMC
                   information requests. Voyager recently received written feedback from the
                   FDA requesting additional information on specific CMC topics, including
                   drug-device compatibility and drug substance and product characterization.
                   Voyager plans to work closely with the agency to resolve the additional
                   information request in a timely manner.

         67.       On this news, Voyager’s stock price fell $2.60 per share, or 23.21%, to close at

 $8.60 per share on November 10, 2020.

         68.       As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

 in the market value of the Company’s securities, Plaintiff and other Class members have suffered

 significant losses and damages.

                          PLAINTIFF’S CLASS ACTION ALLEGATIONS

         69.       Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

 Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

 acquired Voyager securities during the Class Period (the “Class”); and were damaged upon the

                                                     20
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 21 of 31 PageID #: 21




 revelation of the alleged corrective disclosures. Excluded from the Class are Defendants herein,

 the officers and directors of the Company, at all relevant times, members of their immediate

 families and their legal representatives, heirs, successors or assigns and any entity in which

 Defendants have or had a controlling interest.

         70.       The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, Voyager securities were actively traded on the

 NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

 be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

 thousands of members in the proposed Class. Record owners and other members of the Class may

 be identified from records maintained by Voyager or its transfer agent and may be notified of the

 pendency of this action by mail, using the form of notice similar to that customarily used in

 securities class actions.

         71.       Plaintiff’s claims are typical of the claims of the members of the Class as all

 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

 federal law that is complained of herein.

         72.       Plaintiff will fairly and adequately protect the interests of the members of the Class

 and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

 no interests antagonistic to or in conflict with those of the Class.

         73.       Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class. Among the

 questions of law and fact common to the Class are:

               •    whether the federal securities laws were violated by Defendants’ acts as alleged
                    herein;




                                                    21
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 22 of 31 PageID #: 22




              •     whether statements made by Defendants to the investing public during the Class
                    Period misrepresented material facts about the business, operations and
                    management of Voyager;

              •     whether the Individual Defendants caused Voyager to issue false and misleading
                    financial statements during the Class Period;

              •     whether Defendants acted knowingly or recklessly in issuing false and misleading
                    financial statements;

              •     whether the prices of Voyager securities during the Class Period were artificially
                    inflated because of the Defendants’ conduct complained of herein; and

              •     whether the members of the Class have sustained damages and, if so, what is the
                    proper measure of damages.

        74.       A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

 damages suffered by individual Class members may be relatively small, the expense and burden

 of individual litigation make it impossible for members of the Class to individually redress the

 wrongs done to them. There will be no difficulty in the management of this action as a class action.

        75.       Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

 on-the-market doctrine in that:

              •     Defendants made public misrepresentations or failed to disclose material facts
                    during the Class Period;

              •     the omissions and misrepresentations were material;

              •     Voyager securities are traded in an efficient market;

              •     the Company’s shares were liquid and traded with moderate to heavy volume
                    during the Class Period;

              •     the Company traded on the NASDAQ and was covered by multiple analysts;

              •     the misrepresentations and omissions alleged would tend to induce a reasonable
                    investor to misjudge the value of the Company’s securities; and




                                                    22
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 23 of 31 PageID #: 23




               •     Plaintiff and members of the Class purchased, acquired and/or sold Voyager
                     securities between the time the Defendants failed to disclose or misrepresented
                     material facts and the time the true facts were disclosed, without knowledge of
                     the omitted or misrepresented facts.

         76.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

 presumption of reliance upon the integrity of the market.

         77.       Alternatively, Plaintiff and the members of the Class are entitled to the presumption

 of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

 United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

 their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                                COUNT I

  (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants)

         78.       Plaintiff repeats and re-alleges each and every allegation contained above as if fully

 set forth herein.

         79.       This Count is asserted against Defendants and is based upon Section 10(b) of the

 Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

         80.       During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

 course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

 practices and courses of business which operated as a fraud and deceit upon Plaintiff and the other

 members of the Class; made various untrue statements of material facts and omitted to state

 material facts necessary in order to make the statements made, in light of the circumstances under

 which they were made, not misleading; and employed devices, schemes and artifices to defraud in

 connection with the purchase and sale of securities. Such scheme was intended to, and, throughout

 the Class Period, did: (i) deceive the investing public, including Plaintiff and other Class members,

 as alleged herein; (ii) artificially inflate and maintain the market price of Voyager securities; and
                                                    23
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 24 of 31 PageID #: 24




 (iii) cause Plaintiff and other members of the Class to purchase or otherwise acquire Voyager

 securities and options at artificially inflated prices. In furtherance of this unlawful scheme, plan

 and course of conduct, Defendants, and each of them, took the actions set forth herein.

         81.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

 Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

 and annual reports, SEC filings, press releases and other statements and documents described

 above, including statements made to securities analysts and the media that were designed to

 influence the market for Voyager securities. Such reports, filings, releases and statements were

 materially false and misleading in that they failed to disclose material adverse information and

 misrepresented the truth about Voyager’s finances and business prospects.

         82.         By virtue of their positions at Voyager, Defendants had actual knowledge of the

 materially false and misleading statements and material omissions alleged herein and intended

 thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

 acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

 such facts as would reveal the materially false and misleading nature of the statements made,

 although such facts were readily available to Defendants. Said acts and omissions of Defendants

 were committed willfully or with reckless disregard for the truth. In addition, each Defendant

 knew or recklessly disregarded that material facts were being misrepresented or omitted as

 described above.

         83.     Information showing that Defendants acted knowingly or with reckless disregard

 for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

 and/or directors of Voyager, the Individual Defendants had knowledge of the details of Voyager’s

 internal affairs.



                                                   24
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 25 of 31 PageID #: 25




         84.     The Individual Defendants are liable both directly and indirectly for the wrongs

 complained of herein.      Because of their positions of control and authority, the Individual

 Defendants were able to and did, directly or indirectly, control the content of the statements of

 Voyager. As officers and/or directors of a publicly-held company, the Individual Defendants had

 a duty to disseminate timely, accurate, and truthful information with respect to Voyager’s

 businesses, operations, future financial condition and future prospects.          As a result of the

 dissemination of the aforementioned false and misleading reports, releases and public statements,

 the market price of Voyager securities was artificially inflated throughout the Class Period. In

 ignorance of the adverse facts concerning Voyager’s business and financial condition which were

 concealed by Defendants, Plaintiff and the other members of the Class purchased or otherwise

 acquired Voyager securities at artificially inflated prices and relied upon the price of the securities,

 the integrity of the market for the securities and/or upon statements disseminated by Defendants,

 and were damaged thereby.

         85.     During the Class Period, Voyager securities were traded on an active and efficient

 market. Plaintiff and the other members of the Class, relying on the materially false and misleading

 statements described herein, which the Defendants made, issued or caused to be disseminated, or

 relying upon the integrity of the market, purchased or otherwise acquired shares of Voyager

 securities at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the

 other members of the Class known the truth, they would not have purchased or otherwise acquired

 said securities, or would not have purchased or otherwise acquired them at the inflated prices that

 were paid. At the time of the purchases and/or acquisitions by Plaintiff and the Class, the true

 value of Voyager securities was substantially lower than the prices paid by Plaintiff and the other




                                                   25
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 26 of 31 PageID #: 26




 members of the Class. The market price of Voyager securities declined sharply upon public

 disclosure of the facts alleged herein to the injury of Plaintiff and Class members.

           86.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,

 directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

 promulgated thereunder.

           87.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

 other members of the Class suffered damages in connection with their respective purchases,

 acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

 that the Company had been disseminating misrepresented financial statements to the investing

 public.

                                             COUNT II

     (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

           88.   Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

           89.   During the Class Period, the Individual Defendants participated in the operation

 and management of Voyager, and conducted and participated, directly and indirectly, in the

 conduct of Voyager’s business affairs. Because of their senior positions, they knew the adverse

 non-public information about Voyager’s misstatement of income and expenses and false financial

 statements.

           90.   As officers and/or directors of a publicly owned company, the Individual

 Defendants had a duty to disseminate accurate and truthful information with respect to Voyager’s

 financial condition and results of operations, and to correct promptly any public statements issued

 by Voyager which had become materially false or misleading.



                                                  26
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 27 of 31 PageID #: 27




        91.     Because of their positions of control and authority as senior officers, the Individual

 Defendants were able to, and did, control the contents of the various reports, press releases and

 public filings which Voyager disseminated in the marketplace during the Class Period concerning

 Voyager’s results of operations. Throughout the Class Period, the Individual Defendants exercised

 their power and authority to cause Voyager to engage in the wrongful acts complained of herein.

 The Individual Defendants therefore, were “controlling persons” of Voyager within the meaning

 of Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct

 alleged which artificially inflated the market price of Voyager securities.

        92.     Each of the Individual Defendants, therefore, acted as a controlling person of

 Voyager. By reason of their senior management positions and/or being directors of Voyager, each

 of the Individual Defendants had the power to direct the actions of, and exercised the same to

 cause, Voyager to engage in the unlawful acts and conduct complained of herein. Each of the

 Individual Defendants exercised control over the general operations of Voyager and possessed the

 power to control the specific activities which comprise the primary violations about which Plaintiff

 and the other members of the Class complain.

        93.     By reason of the above conduct, the Individual Defendants are liable pursuant to

 Section 20(a) of the Exchange Act for the violations committed by Voyager.


                                     PRAYER FOR RELIEF

 WHEREFORE, Plaintiff demands judgment against Defendants as follows:

        A.      Determining that the instant action may be maintained as a class action under Rule

 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

        B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

 of the acts and transactions alleged herein;


                                                 27
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 28 of 31 PageID #: 28




        C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

 judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

        D.      Awarding such other and further relief as this Court may deem just and proper.

                                DEMAND FOR TRIAL BY JURY

        Plaintiff hereby demands a trial by jury.

 Dated: January 22, 2021

                                                         Respectfully submitted,


                                                         POMERANTZ LLP

                                                         /s/ Jeremy A. Lieberman
                                                         Jeremy A. Lieberman
                                                         J. Alexander Hood II
                                                         600 Third Avenue, 20th Floor
                                                         New York, New York 10016
                                                         Telephone: (212) 661-1100
                                                         Facsimile: (212) 661-8665
                                                         jalieberman@pomlaw.com
                                                         ahood@pomlaw.com

                                                         POMERANTZ LLP
                                                         Patrick V. Dahlstrom
                                                         10 South La Salle Street, Suite 3505
                                                         Chicago, Illinois 60603
                                                         Telephone: (312) 377-1181
                                                         Facsimile: (312) 377-1184
                                                         pdahlstrom@pomlaw.com

                                                         SHAYE FUCHS, ESQ.
                                                         Shaye Fuchs
                                                         37 Arrowhead Lane
                                                         Lawrence, New York 11559
                                                         Telephone: (516).509-8755
                                                         sfuchsesq@aol.com

                                                         Additional Counsel for Plaintiff




                                                    28
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 29 of 31 PageID #: 29



                                      CERTIFICATION PURSUANT
                                    TO FEDERAL SECURITIES LAWS


          1.       I, Selwyn Karp, make this declaration pursuant to Section 27(a)(2) of the Securities Act of

 1933 (“Securities Act”) and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”)

 as amended by the Private Securities Litigation Reform Act of 1995.

          2.       I have reviewed a Complaint against Voyager Therapeutics, Inc. (“Voyager” or the

 “Company”) and authorize the filing of a comparable complaint on my behalf.

          3.       I did not purchase or acquire Voyager securities at the direction of plaintiffs’ counsel or in

 order to participate in any private action arising under the Securities Act or Exchange Act.

          4.       I am willing to serve as a representative party on behalf of a Class of investors who

 purchased or otherwise acquired Voyager securities during the class period, including providing testimony

 at deposition and trial, if necessary. I understand that the Court has the authority to select the most adequate

 lead plaintiff in this action.

          5.       To the best of my current knowledge, the attached sheet lists all of my transactions in

 Voyager securities during the Class Period as specified in the Complaint.

          6.       During the three-year period preceding the date on which this Certification is signed, I have

 served or sought to serve as a representative party on behalf of a class under the federal securities laws in

 the following proceedings:

                   •   Karp v. First Connecticut Bancorp, Inc. et al, No. 1:18-cv-02496 (D.
                       Md. Aug 14, 2018);
                   •   Karp v. SI Financial Group, Inc. et al, No. 3:19-cv-00199 (D. Conn.
                       Feb 08, 2019);
                   •   Karp v. FedEx Corporation et al, Docket No. 1:19-cv-06183 (S.D.N.Y.
                       Jul 02, 2019); and
                   •   In re Diebold Nixdorf, Inc. Securities Litigation., No. 1:19-cv-06180
                       (S.D.N.Y. Jul 02, 2019).

          7.       I agree not to accept any payment for serving as a representative party on behalf of the

 class as set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs

 and expenses directly relating to the representation of the class as ordered or approved by the Court.
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 30 of 31 PageID #: 30
Case 2:21-cv-00381-ERK-AYS Document 1 Filed 01/22/21 Page 31 of 31 PageID #: 31



  Voyager Therapeutics, Inc. (VYGR)                                                 Karp, Selwyn

                                        List of Purchases and Sales

      Transaction                                      Number of               Price Per
         Type                  Date                    Shares/Unit            Share/Unit

       Purchase                       4/20/2018                       2,000            $18.8010
       Purchase                       5/30/2018                       1,000            $20.3620
       Purchase                       5/30/2018                         500            $20.4140
